DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the claims filed 7/1/2020 and the Arguments presented by Applicant in the Appeal Brief Filed 3/3/21.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Darryl Little on 4/27/21.

The application has been amended as follows: 
IN THE CLAIMS:
IN CLAIM 1, LINE 1, after “system” INSERT –configured for cleaning or treating a user’s oral cavity—
IN CLAIM 1, LINE 3, after “of” DELETE “a” and INSERT –the—
IN CLAIM 1, LINE 10, before “fluid controller” INSERT –reciprocating—
IN CLAIM 1, LINE 11, after “from the” INSERT –reciprocating—

IN CLAIM 1, LINE 13, after “between said” INSERT –reciprocating—
IN CLAIM 1, LINE 15, after “programming” INSERT –and the reciprocating fluid controller—
IN CLAIM 1, LINE 17, after “and direction,” DELETE “said” and INSERT –a—
IN CLAIM 1, LINE 19, after “liquid” DELETE “or” and INSERT –and—
Allowable Subject Matter
Claims 1-3, 6-14 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art, either alone or in proper combination fails to teach an oral care system comprising an appliance, a source of gas, a source of liquid and a reciprocating fluid controller configured to control the flow of the liquid and gas to form an entrained fluid, and pulse and reciprocate the fluid, liquid and gas, in combination with the other features of the claims as required.  Specifically, Applicant’s arguments in the Appeal Brief filed 3/3/21 were considered at an Appeal Conference and a decision was made that such arguments were persuasive.  Additionally Fougere, the closest prior art of record, does not disclose a reciprocating fluid controller which is configured to perform the functions/operate as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD MORAN whose telephone number is (571)270-5349.  The examiner can normally be reached on Monday-Friday 7 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.